         Case 2:21-cv-00202-JHE Document 1 Filed 02/09/21 Page 1 of 11                    FILED
                                                                                 2021 Feb-09 PM 02:12
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF
                     ALABAMA SOUTHERN DIVISION

Reponsa Bias,                          )
                                       )
Plaintiff.                             )       Civil Action No.:
                                       )
vs.                                    )       JURY TRIAL DEMANDED
                                       )
Sam’s East, Inc., d/b/a Sam’s Club     )
                                       )
                                       )
Defendant.                             )


                                  COMPLAINT
COMES NOW the Plaintiff, Reponsa Bias, (“Plaintiff”) by and through her

undersigned counsel, and hereby files this Complaint against Sam’s East, Inc., d/b/a

Sam’s Club (“Defendant”) and seeks redress for discrimination suffered in

Plaintiff’s capacity as an employee of the Defendant. Plaintiff has been

discriminated against by the Defendant on account of Plaintiff’s disability in

violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq., and

any other cause(s) of action that can be inferred from the facts set forth herein and

states the follows:

                         JURISDICTION AND VENUE




                                           1
     Case 2:21-cv-00202-JHE Document 1 Filed 02/09/21 Page 2 of 11




1. The jurisdiction of this Court is invoked pursuant to 28 U.S.C . § 1331 because

   this action arises under the laws of the United States, 42 U.S.C. § 12117(a)

   because the action arises under the ADA.

2. The unlawful employment acts alleged herein took place within the Southern

   Division of the Northern District of Alabama.

3. Venue is proper in this Court, The United States District Court for the

   Northern District of Alabama, pursuant to Title 28, U.S.C § 1391 and the

   Local Rules of the United States District Court for the Northern District of

   Alabama.

                                     PARTIES

4. Plaintiff Reponsa Bias is domiciled in the State of Alabama.

5. At all relevant times the Plaintiff was an “employee” of the Defendant.

6. The Defendant Sam’s East, Inc., d/b/a Sam’s Club is a foreign corporation

   doing business at 201 Lakeshore Pkwy, Birmingham, AL 35209.

7. At all relevant times, Defendant was an “employer.”

 COMPLIANCE WITH THE JURISDICTIONAL REQUIREMENTS
8. Plaintiff has complied with the jurisdictional requirements on to wit: that on

   or about May 31, 2019, Plaintiff caused a charge of discrimination in

   employment to be filed with the Equal Employment Opportunity

   Commission.

                                      2
     Case 2:21-cv-00202-JHE Document 1 Filed 02/09/21 Page 3 of 11




9. A Notification of a Right to Sue Letter in which the EEOC found reasonable

   cause of violation was received and this Complaint has been filed within

   ninety (90) days of receipt of said Notification of Right to Sue. A copy of the

   Notice is attached as Exhibit 1.

                             GENERAL FACTS


10. Plaintiff began working for the Defendant as a member host in September of
    2018.

11. Upon her hiring she informed the Defendant of her need for an

   accommodation for a qualifying disability.

12. This accommodation was originally granted upon her hiring.

13. On or about December 3, 2018 Plaintiff was constructively discharged as her

   mental health was being affected due to her accommodation being ignored.

                                   COUNT I

             Violation of The Americans With Disabilities Act

14. Plaintiff repeats and realleges paragraphs 1-13 as if set forth in full herein.

15. Plaintiff is a qualified individual with a disability which affects major life

   activities.

16. Plaintiff was able to perform all the essential functions of her job with

   reasonable accommodations.

                                        3
     Case 2:21-cv-00202-JHE Document 1 Filed 02/09/21 Page 4 of 11




17. Prior to her hiring Plaintiff was diagnosed with sleep and mood disorders that

   required her to take medications affecting her major life activities.

18. Specifically, Plaintiff was required to take medication at certain times in the

   day.

19. This medication caused the Plaintiff to get drowsy and fall asleep shortly after

   consuming the medication.

20. Upon her hiring Plaintiff immediately requested an accommodation.

21. The accommodation included not being scheduled to be at work after 5:30

   P.M on every day except Sunday due to a store policy in which the store closed

   at 6.

22. Plaintiff was originally granted the accommodation requested.

23. For about a month Defendant accommodated Plaintiff with no issues.

24. However, around October of 2018 Plaintiff’s accommodation was not

   honored.

25. Plaintiff reminded Defendant of the accommodation.

26. Around late October of 2018 Plaintiff was informed for the first time she

   would need a note from a doctor for the accommodation.

27. Plaintiff provided the note from her doctor to Defendant and to the Scheduling

   Manager.




                                       4
     Case 2:21-cv-00202-JHE Document 1 Filed 02/09/21 Page 5 of 11




28. After presenting Defendant with the note her accommodation continued to be

   ignored.

29. Plaintiff was still being scheduled to work after 5:30 even after expressing her

   accommodation was being ignored.

30. On or about December 3, 2018 Plaintiff was constructively discharged as her

   mental health was being affected due to her accommodation being ignored.

31. Defendant has discriminated against Plaintiff because of her disability and/or

   her perception of her disability by terminating her employment in violation of

   The Americans with Disability Act.

32. Plaintiff has suffered and continues to suffer lost earnings, emotional distress,

   loss of self-esteem and other damages as a direct result of Defendant’s

   unlawful discrimination.

WHEREFORE, Plaintiff prays that this Honorable Court will:

a. Issue a declaratory judgment, declaring the defendants past practices herein

   to be unlawful.

b. Order Defendant to institute and carry out polices, practices, and programs

   providing equal employment opportunities for Plaintiff and other employees

   and eradicate the effects of its past and present unlawful employment

   practices.



                                        5
        Case 2:21-cv-00202-JHE Document 1 Filed 02/09/21 Page 6 of 11




   c. Order the Defendant to make whole the Plaintiff by providing appropriate

      back pay with prejudgment interest, in amounts to be proved at trial, and other

      affirmative relief necessary to eradicate the effects of Defendants unlawful

      employment practices.

   d. Order Defendant to make whole Plaintiff by providing compensation for past

      and future pecuniary and non-pecuniary losses resulting from the unlawful

      employment practices described above, including, but not limited to

      emotional pain, suffering, anxiety, loss of enjoyment of life, humiliation, and

      inconvenience, in amounts to be determined at trial.

   e. Order Defendant to pay Plaintiff punitive damages for its malice or reckless

      indifference to Plaintiff’s federally protected rights described above, in

      amounts to be determined at trial.

   f. Grant such further relief as the Court deems necessary and proper.

                           DEMAND FOR JURY TRIAL
                          The Plaintiff demands trial by jury.

Respectfully submitted,

                                                     /s/ Ray Foushee
                                                     Raymond Foushee
                                                     ASB-9344-X13G
                                                     Attorney for Plaintiff

                                                     /s/Jeremy Schatz
                                                     D. Jeremy Schatz

                                           6
        Case 2:21-cv-00202-JHE Document 1 Filed 02/09/21 Page 7 of 11




                                               ASB-2400-H34Y
                                               Attorney for Plaintiff



OF COUNSEL:
Virtus Law Group
100 41st Street South, Suite A
Birmingham, AL 35222
js@vlgal.com
rf@vlgal.com

             CLERK: PLEASE SERVE VIA CERTIFIED MAIL:

      Sam’s East, Inc.,
      C/O C T Corporation System
      2 North Jackson Street
      Suite 605
      Montgomery, AL 36104




                                      7
          Exhibit 1
Case 2:21-cv-00202-JHE Document 1 Filed 02/09/21 Page 8 of 11
Case 2:21-cv-00202-JHE Document 1 Filed 02/09/21 Page 9 of 11
Case 2:21-cv-00202-JHE Document 1 Filed 02/09/21 Page 10 of 11
Case 2:21-cv-00202-JHE Document 1 Filed 02/09/21 Page 11 of 11
